                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REGINALD GLOVER,                                 Case No. 19-cv-00148-HSG
                                   8                   Petitioner,                        JUDGMENT
                                   9             v.

                                  10     CRAIG KOENIG,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This action is DISMISSED for lack of federal habeas jurisdiction, and a certificate of

                                  14   appealability is DENIED. Judgment is entered in favor of respondent and against petitioner.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 11/27/2019

                                  17                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
